Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 21, 2021  has been entered. 
Claims 1-33 are currently pending. Claims 1, 4, 9, 15, 16 and 23 have been amended by  Applicants’ amendment filed on July 21, 2021. No claims were canceled or newly added.
Applicants’ election of  the invention of Group II, e.g.,  claim(s) 9-12,  drawn to a mesenchymal cell line derived from a vertebrate adipose tissue, in the reply filed on August 18, 2020 in response to the restriction requirement filed on June 22, 2020 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Claims 1-8, 13-20 and 28-33 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions. The requirement for restriction of Groups I-III was previously made FINAL.

Response to arguments
Claim interpretation
Claim 9 is directed to a  mesenchymal cell line obtained  from a vertebrate adipose
tissue produced by the following steps (A) and (B):
(A) obtaining large number of mature adipocytes (easy-to- dedifferentiate mature
adipocytes) by culturing the digested pellet comprising stromal vascular cells obtained
from vertebrate adipose tissue for 10 days in adipocyte differentiation medium; and
(B) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a
mesenchymal cell line derived from the vertebrate adipose tissue.

The Specification teaches in paragraph [0075] discloses digesting an isolated piece of subcutaneous adipose tissue from human to obtaining a cell suspension. Then, the cell suspension was centrifuged, mature adipocytes having a light specific gravity floated in the supernatant and other kinds of cells precipitated as a cell pellet. The cells in the cell pellet comprising mesenchymal stem cells, adipose progenitor cells, stromal cells (stroma cells), vascular endothelial cells, smooth muscle cells, and fibroblasts were cultured under the conditions of 37C and 5% CO2 for 10 days in Adipocyte Differentiation Medium in a culture dish. The cultured cells comprised a large number of mature adipocytes (easy-to-dedifferentiate mature adipocytes). The cultured cells were detached from the culture dish using trypsin, and DMEM was added to the cells and then centrifuged, whereby the mature adipocytes floated in the supernatant were recovered. The recovered mature adipocytes (easy-to-dedifferentiate mature adipocytes) in the supernatant were further added to a culture flask in which an adequate amount of DMEM comprising 20% FBS was added, and the cells were cultured while allowed to float and adhere to the upper surface of the inner side of the culture flask filled up with the medium (so-called "ceiling culture"), where the cells were cultured 7 more days to obtain a mesenchymal cell line.

The specification further teaches “A cell population obtained by further removing vascular endothelial cells and/or cells related to blood from the cell population A may also be used. The above cell population (cell population A)”. In fact, FIG. 3 contrasts the different makers of the mesenchymal cells and blood cells in the human adipose tissue-derived mesenchymal cell line produced [removing cells related to blood include a method for removing cells related to blood from the cell population by selecting CD45- (a surface marker of hematopoietic cells other than red blood cell and platelet) negative and Ter119- (a surface marker of red blood cell and progenitor cell thereof) negative cells (or CD45-positive and Ter119-positive cells are removed); para [0043]). 

Claim 9 is a product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).  
It is also noted that the specification defines “stromal vascular fraction” at ¶ [0038] as:   

“the cells other than mature adipocytes among the cells of a vertebrate adipose tissue. A stromal vascular fraction typically comprises cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell, a vascular endothelial cell, a cell related to blood, 

New grounds of rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-12 and 21-27  are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples. As such, the metes and bounds of the claims cannot be determined.
Claim 9 recites “the digested pellet”. There is not a proper antecedent bases for said digested pellet in claim 9. As such, the metes and bounds of the claims cannot be determined.
Claims 10-12 and 21-27  are indefinite insofar as they depend from claim 9.

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 102
Claims 9-12 and 21-27 remain  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al., (January 2015; Biomed Research International, pp. 1-10 ; of record IDS filed on 6/06/2019). 
Regarding claim 9, Peng et al., discloses porcine dedifferentiated fat (DFAT) cells obtained by isolation of subcutaneous adipose tissue from a piglet, digesting said subcutaneous adipose tissue, wherein after filtration and centrifugation at 300 g for 10min, the floating mature adipocytes in the top layer were collected. To obtain highly purified mature adipocytes, cells were purified with differential plating until there were no other cells to eliminate contamination. Culture flasks containing mature adipocytes were cultured for 7 days by  ceiling culture (page 2, col. 1). DFAT cells were cultured in vitro for 16 passages and porcine DFAT cells retain stable growth characteristic and efficient proliferative potential (page 3, col. 2, para. 5). Peng states, “In this study, culture mediums of DMEM medium containing 15% FBS and 10 ng/mL bFGF are used for long-term culture of  porcine DFAT cells. In this culture condition, porcine DFAT cells can be propagated for 60 passages and still maintain the normal spindle-shaped morphology with high efficient cell viability (>97%)” (page 5, col. 2). Moreover, Peng et al., teaches that the population doubling time (PDT) at all passages of DFAT cells is less than 24 hr and is similar to the continuous cell line which is much smaller than human DFAT cells (30–70 h) and ASCs (40–120 h) (page 5, col. 2, last para. bridging to page 8, col.1, first para.) 
Even though the process steps of Peng does not require to culture the pelleted cells of digested subcutaneous adipose tissue from where he obtains mature adipocytes, 
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”

Regarding claim 10, Peng et al., discloses that the DFAT cells have a differentiation potency as evidence by their ability to differentiate into Adipogenic, Osteogenic, and Myogenic tissue (page 2, col. 2, last paragraph).
Regarding claim 11, Peng et al., teaches that cell-surface antigen of porcine DFAT cells at P4 examined by flow cytometric analysis including expression of CD90, e.g., mesenchymal surface cell marker; and essentially lack of expression of CD34 , e.g., blood cell marker; 86.84% CD90 relative to 3.59% CD34 (see, page 5, figure 2).
Regarding claim 26, Peng et al., discloses that mature adipocytes were isolated from five-day-old male landrace piglet. (page 2, col. 1, para. 3).
Regarding claim 27, Peng et al.,  discloses isolation of subcutaneous adipose tissue from a piglet (page 2, col. 1, para. 3).
Regarding claim 23, Peng et al.,  teaches “floating mature adipocytes in the top layer were collected” and “plated in 12.5 cm2 culture flasks (Jet, Canada) completely filled with DMEM supplemented with 20% fetal bovine serum (FBS, Invitrogen, USA)” (page col. 1, para 3).
With regard to claims 12, 21, 22, 24 and 25, wherein the mesenchymal cell line derived from a vertebrate adipose tissue  exhibits one or more characteristics including: “ a differentiation inducing  efficiency into a mesodermal cell which is 1. 5 or more times more than that of a mesenchymal cell line derived from a vertebrate adipose” (claim 12),  “the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the mesenchymal cell line provides no patentable weight, as the characteristics are a direct result of the structure of the mesenchymal cell line of the independent claim, absent evidence to the contrary.  
Thus by teaching all the claimed limitations, Peng anticipates the claimed invention.
***
Claims 9-12 and 21-27 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prat  et al., (US Patent 8,835,165) for the same reasons stated at pages 10-12 of the final office action filed on February 24, 2021 . 

                                   Claim Rejections - 35 USC § 103 	 Claims 9-10,  12 and 21-27 remain rejected under 35 U.S.C. 103(a) as being Matsubara et al., (WO 2014/208100; publication date December 31, 2014; Citations are from the National Stage U.S. Patent Pub. 2016/0177265. The National Stage is deemed an English language translation of the PCT)  as evidenced by Nakamura et al.,. (2014; Cell Stem Cell;  535–548,  of record IDS filed on 8/24/2018) for the reasons already of record as stated at pages 13-16 of the final office action filed on February 24, 2021 . 
Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 102 as anticipated by Peng and as anticipated by Prat as evidenced by Gimble and the rejection of claims 9-10, 12, and 21-27 under 35 U.S.C. § 103 over  Matsubara as evidenced by Nakamura. 
At page 10 of the remarks filed on July 21, 2021, Applicants essentially argue that: 1) “claim 9 as amended is "(A) obtaining large number of mature adipocytes (easy-to- dedifferentiate mature adipocytes) by culturing the digested pellet comprising stromal vascular cells obtained from vertebrate adipose tissue for 10 days in adipocyte differentiation medium.", 2) “The Examiner suggests specifying a surface marker in the claim showing that the cell line of the present invention differs from the cell line of the Cited References. However, we assert that elements describing the invention other than surface marker sufficiently demonstrate that the cell line of the present invention differs from the cell line of the Cited References.”,  3) “the present inventors produced the following 4 types of cell line and performed gene expression analysis using Microarray Clarion S. Human from Thermo Fisher Scientific for each of these cell lines.”, 4) the results of the microarray gene analysis performed for the above-mentioned cell lines (i) [(i) ASCL (present invention) ] and (ii)  [Example 15 of Matsubara et al. (WO 2014/208100)]  are shown in Table 1., 5) Since the expression of these genes was higher in the cell line in the 
Regarding 1), 2), 3), 4)  and 5), Example 15 of Matsubara et al.,  (WO 2014/208100) Citations are from the National Stage U.S. Patent Pub. 2016/0177265] ) discloses two methodologies to stablish preadipocytes.  Matsubara et al., states, “a preferable method for establishing preadipocytes, a method as described in Example 15 can be mentioned, in which preadipocytes are induced to differentiate into mature adipocytes, which are subjected to a ceiling culture method known as a method for establishing mature adipocytes to obtain established preadipocytes.” In preferred embodiments, in addition to preadipocytes (adipose progenitor cells), Matsubara et al., teaches adipose tissue-derived stromal cells, bone marrow stromal cells, prostate-derived stromal cells and endometrial-derived stromal cells (para. [0137]). Matsubara et al., describes in paragraph [0215] of Example 15 the establishment of 2 concentration conditions for 14 days. After culture, cells (mature adipocytes) were removed from the culture plate with trypsin, followed by centrifugation,  and culture of cells suspended in the supernatant (“The resultant mixture was centrifuged and cells (mature adipocytes) suspended in the supernatant were collected.”; para. [0216]).Then, the mature adipocyte collected were subjected to “ceiling culture”. “ In this manner, preadipocytes were established.”  The second method of Matsubara et al.,  in paragraph [0217] involves identifying a subpopulation of CD31 negative, CD71 positive and c-MPL positive preadipocytes from human preadipocytes of the first methodology  by flow cytometry.  The only difference between Matsubara’s initial process and step (A) of claim 9, appears to be that  mature adipocytes suspended in the supernatant rather than the digested pellet are cultured to induce differentiation. However, the claimed mesenchymal cell line expresses one or more of the surface markers CD73, CD90 and CD105 (claim 11). Matsubara’s  mesenchymal cells do not express both CD41 and CD42b before differentiation in culture as these are markers characterize  megakaryocytes and platelets (paragraphs [0171][0041]). Thus Matsubara’s  mesenchymal cell line and the claimed cell line of the invention appear to share the same structure. The results presented in in Table 1 by Applicants do not provide sufficient comparative evidence to understand how the stromal vascular fraction which typically comprises cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell, a vascular endothelial cell, a cell related to blood, a smooth muscle cell, and a fibroblast has been purified. Moreover,  Applicants do not provide sufficient comparative evidence to understand whether the only difference between the production of Matsubara’s  mesenchymal cell line and instant cell line resides in the celling culture of mature adipocytes from the pellet rather that the supernatant. In other words, whether the method to 
It is also noted that before the effective filing date of the claimed invention the isolation of multipotent adult cells from sub-dermal adipose tissue by digestion, centrifugation and culture of the pellet cells was routine and well known in the art , as evidenced by the teachings of Garcia-Castro (US Patent 10,729,726). Garcia Castro et al., exemplifies isolation of subdermal adipose tissue, digestion with collagenase and centrifugation  at 250 g for 10 minutes to obtain a cell deposit, lysis of the erythrocytes present, further centrifugation [ “the suspended cells can be washed, re -centrifuged, and suspended one or more successive times to achieve greater purity” ; 
Regarding 6) and 7), Peng et al., teaches porcine dedifferentiated fat (DFAT) cells obtained by isolation of subcutaneous adipose tissue from a piglet, digesting said subcutaneous adipose tissue, wherein after filtration and centrifugation at 300 g for 10min, the floating mature adipocytes in the top layer were collected and plated in culture flasks by ceiling culture for 7 days (page 2, col. 1).  Peng’s initial step is essentially the same as the step (A) of claim 9. The only difference is that mature adipocytes are obtained from the top layer after centrifugation rather than from the pellet. As applicants allege at pages 10-12 of the remarks filed on December 18, 2020, Peng  discloses a conventional method that begins with treating adipose tissue with collagenase to separate the adipocytes. The conventional method then proceeds with recovering the now-separated mature adipocytes from the supernatant by centrifuging the resulting cell suspension. The mature adipocytes thus recovered are then subjected to ceiling culture in a serum-comprising medium. These recovered adipocytes are then used to establish a cell line. As Applicants concede,  the only difference between Peng’s conventional method  and step (A) of claim 9 is that the conventional method recovers the separated mature adipocytes from the supernatant rather than the digested pellet. However, Peng teaches that porcine DFAT cells express CD90 and lack expression of CD34 (page 5, figure 2). These are the same markers that characterize the mesenchymal cell line of the invention (instant claim 11). Thus, Peng’s  mesenchymal cell lines and the cell line of the instant invention appear to share the same Peng, which is substantially similar to that disclosed in JP505561 l. (pages 10-12 of the remarks filed on December 18, 2020). Thus differences between the conventional method and the claimed method  make any direct comparison of the data from Peng’s  mesenchymal cell lines and the instant mesenchymal cell line unpredictable because of differences in analytical methods and/or standards used. Thus applicants’ assertion that “it is surprising to a person skilled in the art that this receptor (integrin alpha 11) is expressed in ASCL (the cell line of the present invention) in a significantly larger amount as compared to ASC/MSC ( corresponding to the cell line of Peng) or DFAT (corresponding to the cell line of [0010] of Japanese Patent No. 5055611) is not based on sufficient credible evidence.



 Conclusion
Claims 9-12 and 21-27 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633